Citation Nr: 1031370	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the 
service-connected coronary artery disease, from June 18, 2004 to 
November 13, 2006; and higher than 30 percent since November 14, 
2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1962 to September 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Veteran's claim for service connection for 
coronary artery disease and assigned an initial 10 percent 
rating, effective from June 18, 2004.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  

And in a November 2006 rating decision and supplemental statement 
of the case (SSOC), the RO increased the rating for the Veteran's 
coronary artery disease from 10 to 30 percent, but only effective 
from November 14, 2006, the date of a VA compensation 
examination.  He has since continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(A Veteran is presumed to be seeking the highest possible rating, 
unless he expressly indicates otherwise).  

The Veteran failed to report for the Travel Board hearing 
scheduled for October 2007.  He has not explained his absence or 
requested to reschedule the hearing.  Therefore, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).



FINDINGS OF FACT

1.  From June 18, 2004 to November 13, 2006, the coronary artery 
disease exhibited an ejection fracture of 55 percent and 
estimated 10 to 11 METs.

2.  Since November 14, 2006, the coronary artery disease 
exhibited an ejection fracture of 60 percent and 7 METs.


CONCLUSIONS OF LAW

1.  From June 18, 2004 to November 13, 2006, the criteria are not 
met for an initial rating higher than 10 percent for the service-
connected coronary artery disease.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code (DC) 7005 (2009).

2.  Since November 14, 2006, the criteria are not met for an 
initial rating higher than 30 percent for the service-connected 
coronary artery disease.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code (DC) 7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2004, 
November 2006, and March 2007.  These letters informed him of the 
evidence required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  



In cases, as here, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491, 500 (2006).  Thus, as the 
underlying service connection claim was granted, and the 
Veteran's claim for a higher rating for his coronary artery 
disease disability was appealed directly from the initial rating 
assigned following the granting of service connection, no further 
§  5103(a) notice is required.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess supra.  Nevertheless, he has in fact received 
additional notice relevant to his increased rating claim in March 
and November 2006 and March 2007 letters.  In these letters, he 
was also provided information concerning the laws and regulations 
governing the assignment of effective dates.  Dingess.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs), identified private treatment records, 
relevant VA treatment records and arranged for a VA compensation 
examination to assess the severity of his heart disorder.  
Although the Veteran identified additional VA treatment records 
at facilities in Bay Pines and St. Petersburg, Florida, from 1965 
to 1978, these are outside the period of the appeal on 
consideration here.  See Veteran's October 2006 statements.  
Service connection has already been granted for coronary artery 
disease and the issue before the Board is whether a higher 
disability rating is warranted from the effective date of service 
connection in 2004, and not before.  So, a remand for the RO to 
obtain these VA treatment records would serve no purpose in 
resolving his present appeal for higher initial ratings for 
coronary artery disease.  Although the Veteran asserts that his 
heart condition is inextricably intertwined with his hypertension 
and COPD, and VA records from Bay Pines and St. Petersburg from 
1965 to 1977 may therefore be pertinent to a claim of service 
connection for chronic obstructive pulmonary disease (COPD), that 
issue is not currently before the Board.  As such, a remand at 
this juncture to obtain additional records from 1965 to 1977 
would serve no useful purpose.  

The record is adequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the 
VA compensation examinations of the Veteran's coronary artery 
disease were provided in November 2004 and November 2006, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of the Veteran's heart disability is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  Therefore, VA has complied with the 
duty-to-assist requirements.

II.  Analysis

The Veteran asserts that his heart disease is "more serious" 
than currently rated.  See October 2005 notice of disagreement 
(NOD).  

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following a grant of service connection, 
discussion of the Fenderson case is warranted.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as here, 
in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The Veteran's coronary artery disease has been evaluated under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2009).  

Under that provision, arteriosclerotic heart disease (coronary 
artery disease) with a documented coronary artery disease 
resulting in a workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required, is assigned a 10 
percent rating.  
A 30 percent rating is assigned when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  

A 60 percent evaluation is assigned under DC 7005 when there is 
more than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent rating is assigned when there is chronic congestive 
heart failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
See also DC 7006 (myocardial infarction) and DC 7007 
(hypertensive heart disease), with nearly identical criteria.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective from 
October 6, 2006.  However, a review of the regulations both prior 
to and after October 6, 2006 reveals that the relevant provisions 
in DCs 7005-7007, remain unchanged.  See 71 Fed. Reg. 52,460 
(Sept. 6, 2006).

During the initial period of the appeal, none of the competent 
evidence during June 18, 2004 to November 13, 2006 meets the 
criteria under DC 7005 for an initial rating higher than 10 
percent rating for his coronary artery disease.  See 38 C.F.R. § 
4.104, DC 7005.  The most important probative evidence during 
this period is provided by the November 2004 VA examination 
report, as treatment records during the period did not provide 
any METS findings.  The November 2004 VA examination report 
assessed the Veteran's heart condition as having a Class 1 New 
York Heart Association consistent with an estimated physical 
ability of 10-11 METS of activity.  Additionally, 
electrocardiogram from October 2004 showed a pulse rate of 70 and 
normal EKG.  Chest x-ray showed no evidence of pulmonary 
consolidation or cardiomegaly, although pulmonary emphysema was a 
possibility.  These findings clearly does not approach the 30 
percent rating level under DC 7005, which requires a workload of 
between 5 to 7 METS; or, evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, or x-ray.  Id.  Although another 
EKG from October 2006 revealed a right bundle branch block and 
left anterior fascicular block, which was not present in October 
2004, this evidence does not demonstrate that the criteria for 
the next higher disability rating are met at that time.  

Further, the criteria for even higher 60 percent ratings under DC 
7005, during this initial period are not met.  As mentioned, the 
Veteran demonstrated well above 5 METs on objective examination.  
The November 2004 examiner found his left ventricular dysfunction 
produced an ejection fracture of 55 percent.  There was also no 
indication of acute congestive heart failure in the past year.  
And VA treatment records during this period also fail to show an 
ejection fraction of less than 50 percent or any acute congestive 
heart failure (CHF) episodes, without which he does not warrant a 
60 percent rating.  

In addition, during the latter period of the appeal, none of the 
competent evidence since November 14, 2006 meets the criteria 
under DC 7005 for a rating higher than 30 percent rating for his 
coronary artery disease.  See 38 C.F.R. § 4.104, DC 7005.  VA 
treatment records during this period also fail to show any METS 
or ejection fraction findings, or documentation of any acute CHF 
episodes or chronic CHF, pertinent to the criteria for higher 60 
and 100 percent ratings under DC 7005.  The most important 
evidence during this period is provided by the November 2006 VA 
examination report.  The examiner noted the Veteran's reported 
history of daily fatigue and dyspnea from his heart disease.  The 
examiner noted that the Veteran has no medical history of 
congestive heart failure.  The examination report also did not 
indicate any acute episodes of CHF, let alone a diagnosis of 
chronic CHF.  Significantly, objective medical findings showed a 
physical ability of 7 METS of activity and an ejection fracture 
of 60 percent.  Therefore, none of the criteria for a higher 60 
percent evaluation have been demonstrated.  See 38 C.F.R. § 
4.104, DC 7005.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as the existence of fatigue and 
shortness of breath.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Board concedes his reported history of these 
symptoms to the VA examiners to be credible.  Nonetheless, his 
coronary artery disease is a medically complex disability, not 
the type capable of assessment through the five senses.  

And as a layman, without the appropriate medical training and 
expertise, the Veteran is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the severity 
of his coronary artery disease disability in terms of the 
applicable rating criteria.  The applicable rating necessarily 
requires appropriate medical findings regarding the extent and 
nature of his heart disease.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the rating criteria for coronary artery disease are 
based on a medical formula not capable of lay observation.  

Since the Veteran's coronary artery disease disability has never 
been more than 10 and 30 percent disabling, respectively, at any 
time since the effective date of service connection, the Board 
cannot further "stage" this rating.  Fenderson, 12 Vet. App at 
125-26.  As the preponderance of the evidence is against the 
Veteran's claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim for higher initial 
ratings than the staged 10 and 30 percent ratings for coronary 
artery disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As a final note, it is recognized that the Veteran asserts that 
his hypertension, coronary artery disease and COPD are inter-
related.  The Veteran's claim of service connection for COPD was 
denied by rating decision dated August 2007, and the Veteran did 
not timely appeal that determination; thus, the issue is not 
currently before the Board.  With regard to the hypertension and 
CAD, the underlying origin of these conditions is not relevant at 
this point because the fact remains that the Veteran is in 
receipt of separate disability ratings of 40 percent for the 
hypertension and 30 percent for the CAD.  Thus, he is compensated 
for both elements, regardless of whether they are separate and 
distinct disabilities or whether they stem from one underlying 
condition.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  There is no evidence that the Veteran's 
coronary artery disease disability has markedly interfered with 
his ability to work, meaning above and beyond that contemplated 
by his staged 10 and 30 percent schedular ratings.  See 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  Indeed, at the time of both of his VA compensation 
examinations in November 2004 and November 2006, he was co-owner 
of a car dealership and working full-time.  There is no 
indication that his staged 10 and 30 percent ratings have been 
inadequately compensating his level of occupational impairment 
during the appropriate periods of the appeal.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an initial rating higher than 10 percent for the 
service-connected coronary artery disease, from June 18, 2004 to 
November 13, 2006, is denied.

The claim for an initial rating higher than 10 percent for the 
service-connected coronary artery disease, since November 14, 
2006, is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


